Case: 12-40133     Document: 00512046060         Page: 1     Date Filed: 11/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2012
                                     No. 12-40133
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SAIFULLAH ANJUM RANJHA, also known as Salifullah Anjum Ranjha,

                                                  Petitioner-Appellant

v.

MICHAEL D. CARVAJAL, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:11-CV-168


Before DAVIS, JONES and DENNIS, Circuit Judges.
PER CURIAM:*
        Saifullah Anjum Ranjha, federal prisoner # 43091-037, pleaded guilty to
one count of conspiracy to launder monetary instruments and one count of
terrorist financing.      Ranjha sought habeas relief under 28 U.S.C. § 2241,
maintaining he was convicted of a nonexistent offense in light of the Supreme
Court’s decisions in Regalado Cuellar v. United States, 553 U.S. 550 (2008), and
Flores-Figueroa v. United States, 556 U.S. 646 (2009). The district court ruled
Ranjha could not proceed under § 2241 because his claims did not satisfy the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40133    Document: 00512046060      Page: 2   Date Filed: 11/07/2012

                                    No. 12-40133

requirements of the “savings clause” of 28 U.S.C. § 2255(e) and dismissed his
§ 2241 petition.
      Section 2255 relief is the remedy for “errors that occurred at or prior to
sentencing.” Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111, 1113 (5th Cir.
1990) (internal quotation marks omitted). A § 2241 petition raising errors “that
occurr[ed] at trial or sentencing is properly construed [as arising] under § 2255.”
Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).         Because Ranjha
challenges the legality of his conviction and sentence, his claims must be
presented under § 2255. Cox, 911 F.2d at 1113.
      If a prisoner can demonstrate that the § 2255 remedy would be
“inadequate or ineffective to test the legality of [the prisoner’s] detention,” he
may be permitted to pursue a claim pursuant to § 2241 under § 2255’s “savings
clause.” Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). The
savings clause applies to any claim “that is based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense” and “that was foreclosed by circuit law at the
time when the claim should have been raised in the petitioner’s trial, appeal, or
first § 2255 motion.” Id. at 904.
      Ranjha has not made the requisite showing because his claims based on
Regalado Cuellar and Flores could have been raised in his initial § 2255 motion
filed on May 22, 2009. Further, his claim that he cannot obtain relief through
§ 2255 because his motions to supplement and amend his initial § 2255 motion
were denied as untimely, does not render relief under § 2255 “inadequate or
ineffective.” See Tolliver, 211 F.3d at 878. Therefore, Ranjha has not shown
that he is entitled to proceed under § 2255's savings clause. Accordingly, the
judgment of the district court dismissing his § 2241 petition is AFFIRMED.




                                         2